Citation Nr: 9929550	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder and, if so, whether all the evidence 
both old and new warrants the grant of service connection.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of HIV 
and, if so, whether all the evidence both old and new 
warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
February 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1995 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that new and material evidence 
had not been submitted to reopen the veteran's claim seeking 
entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
and residuals of HIV.

The issue of entitlement to service connection for PTSD was 
withdrawn by the veteran at his formal hearing on appeal in 
January 1997.

The veteran's remaining acquired psychiatric disorder and 
residuals of HIV claims were previously considered by the 
Board in August 1998 and remanded for additional development 
and re-adjudication.


REMAND

Having determined that the veteran's claims were properly in 
appellate status, the Board remanded the veteran's case to 
the RO for further development in August 1998.  The remand 
order specified that the RO was to obtain copies of records 
utilized by the Social Security Administration (SSA) in 
supporting its decision as to the veteran's entitlement to 
benefits.  In addition, the Board requested that the RO 
contact the veteran and request that he identify all sources 
of recent treatment for the disabilities at issue and to 
furnish signed authorizations for release to VA of his 
private medical records.

Review of the record reveals that the veteran's copy of the 
Board Remand was thereafter mailed to his last known address.  
In September 1998, the United States Postal Service (USPS) 
returned the remand order as undeliverable since the 
forwarding order had expired.  Later that month, the Board 
sent a correspondence to the RO requesting that it re-mail 
the Board decision when the veteran's correct address is 
ascertained.  In compliance with the Remand order, the RO 
sent a letter to the veteran requesting information with 
regard to his claim to the same address previously utilized 
by the Board.  As expected, the veteran failed to respond.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that, "In 
the normal course of events, it is the burden of the veteran 
to keep the VA apprised of his whereabouts.  If he does not 
do so, there is no burden on the part of the VA to turn up 
heaven and earth to find him.  It is only where a file 
discloses other possible and plausible addresses that an 
attempt should be made to locate him at the alternate known 
address before finding abandonment of a previously 
adjudicated benefit."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

Notwithstanding, the Board observes that the SSA records 
obtained by the RO included a November 7, 1997 letter 
reflecting that the veteran had moved into a group home.  
Although the letter clearly indicates the address and phone 
number of this group home, it does not appear that the RO 
attempted to send a copy of the Board's Remand order or the 
development letter to the veteran at this latest address.  
See Cross v. Brown, 9 Vet. App. 18 (1996) (per curiam) 
(Absent any evidence that the appellant took affirmative 
steps specifically to notify VA of an address change, the 
Board is entitled to rely on that address as being the 
veteran's last known address and to use it for purposes of 
mailing a copy of its decision.  However, where a mailing is 
returned as undeliverable and a claimant's claims file 
discloses other possible and plausible addresses, VA must 
attempt to locate the veteran at the alternative known 
addresses.).  In order to give the veteran every 
consideration with respect to the present appeal, the Board 
is of the opinion that further development with respect to 
the issue on appeal in this case is warranted.

In addition, the Board observes that since the veteran's 
claims were denied by the RO in March 1995, a precedent 
holding of the United States Court of Appeals for the Federal 
Circuit (hereinafter "Federal Circuit") has provided new 
guidance for the adjudication of claims for service 
connection based on the submission of "new and material 
evidence."  In the case of Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the Federal Circuit held that in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, No. 97-1534 (U. S. Vet. App. Feb. 17, 1999) 
(en banc), the Court held that the two-step process set out 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, No. 97-2180 (U. S. Vet. App. Feb. 17, 
1999) (en banc). Although prior to Hodge, supra a conclusion 
that new and material evidence had been presented necessarily 
meant that the reopened claim was well grounded, the Court 
stated in Elkins, supra that the Federal Circuit in Hodge, 
supra effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim. Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, a remand to the agency of 
original jurisdiction is also required for the purpose of 
readjudication of the appellant's claim pursuant to the 
holding in Hodge, supra.  See also Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:

1.  The RO should attempt to verify the 
veteran's current address.  At a minimum, 
the RO should attempt to contact the 
veteran at the group home, the address of 
which is reflected in a November 1997 
letter obtained from the SSA.  Efforts to 
verify the veteran's address must be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  In the event that the RO is able to 
ascertain the latest address of the 
veteran a copy of this Remand order, as 
well as that issued in August 1998, 
should be forwarded to the veteran.

3.  The veteran should be requested to 
identify all sources of treatment 
received for his acquired psychiatric 
disorder and residuals of HIV since 1995.  
The veteran should also furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies, to 
include Lafayette General Medical Center, 
Lafayette, Louisiana; Opelousas General 
Hospital, Opelousas, Louisiana; and 
Charter Cypress Hospital, Lafayette, 
Louisiana.  Copies of the medical records 
from all sources he identifies, including 
VA records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

4.  After the development requested above 
has been completed, the RO should again 
review the entire record, utilizing the 
standard set forth in 38 C.F.R. 
§ 3.156(a) (1998), as enunciated by 
Hodge, Elkins, Winters,  supra, to 
determine if new and material evidence 
has been submitted to reopen the claims.  
If, and only if, it is determined that 
one or both of these claims should be 
reopened pursuant to 38 U.S.C.A. 
§ 5108 (West 1991), the RO should then 
undertake a de novo review of the entire 
record to determine if all of the 
evidence, both old and new, warrants a 
grant of entitlement to service 
connection.

5.  If either of these determinations 
remain unfavorable to the veteran in any 
way, he and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to accord due process of 
law.  No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


